Citation Nr: 0600226	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  01-06 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD) and 
asthma, claimed as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Jesse L. Kearney, Attorney


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In a November 2004 statement, the veteran raised claims 
pertaining to entitlement to service connection for a nasal 
sinus disability, entitlement to service connection for nasal 
polyps, entitlement to service connection for hypertension, 
and entitlement to a total rating for compensation purposes 
based on individual unemployability.  These issues are 
referred to the RO for appropriate action.


REMAND

In a May 18, 2005, letter to the RO, the veteran's attorney 
requested a personal hearing before a Veterans Law Judge.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  The RO should clarify the type of 
hearing-by videoconference at the RO 
with a Veterans Law Judge; before a 
traveling Veterans Law Judge at the RO; 
or in Washington, D.C., before a Veterans 
Law Judge-that the veteran desires.

2.  Thereafter, the RO should schedule 
the veteran for a hearing in before the 
Board, in accordance with applicable law 
in the order that this request was 
received.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

